DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the combined fluid tubing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this claim should depend from claim 28.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (WO2019/059885).
	With respect to claim 1, Steele disclose a completion string, comprising: a first tubing string (30), the first tubing string defining a first fluid path operable to receive a first fluid obtained from a first wellbore (12a); a second tubing string positioned (the tubular that forms the annular space outside 30, where fluid flow 314b is shown in figure 13, and the string with 90g formed in it, wherein both parts form a second tubing string) about the first tubing string, the first tubing string and the second tubing string creating an inner annulus that defines a second fluid path operable to receive a second fluid (304) obtained from a second lateral wellbore (12c); and a third tubing string (54) positioned about the second tubing string (see figure 13), the second tubing string and the third tubing string defining an outer annulus that defines a third fluid path (between 90g and 54) operable to receive a third fluid (302) obtained from a third lateral wellbore (12b).
	With respect to claim 2, Steele disclose further including a first flow control device (shown in tubing 30 between the laterals 12c and 12b) associated with the first fluid path and configured to regulate the first fluid, a second flow control device (90e) associated with the second fluid path and configured to regulate the second fluid, and a third flow control device (90g) associated with the third fluid path and configured to regulate the third fluid.
	With respect to claim 3, Steele disclose wherein the first flow control device has a first inside diameter (see figure 13), the second flow control device has a second inside diameter greater than the first inside diameter (see figure 13 wherein 90e has a bigger inner diameter than the flow control device inside tubing 30), and the third flow control device has a third inside diameter greater than the second inside diameter (see figure 13, wherein 90g has a bigger inner diameter than 90e).
With respect to claim 15, Steele disclose wherein the first tubing string, the second tubing string and the third tubing string are concentric tubing strings (see figure 13).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4, 5, 11, 12, 16-20, 26, 27, 30, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele.
With respect to claim 4, Steele does not disclose wherein the second flow control device is positioned between the first flow control device and the third flow control device.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have tried the flow annular spaces shown with the lowermost lateral wellbore (12b) on the middle lateral wellbore (12c), thus making the third lateral wellbore uphole the second and the third valve uphole the second, as there are a finite number of solutions, 12b above or below 12c, and one of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claim 5, Steele as modified disclose wherein the third flow control device is positioned uphole of the second flow control device (wherein 90g would be above the other flow control devices in the modified combination of claim 16).
With respect to claim 11, Steele does not disclose the spacing between flow control devices, although they are spaced apart.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a spacing no greater than 20 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233. 
With respect to claim 12, Steele disclose operational devices 102 to control fluid flow which include sensors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have associated the sensors with the each of the flow control devices in order to control the flow through the devices.  
With respect to claims 16 and 31, Steele disclose a multilateral well system/method, comprising: a first wellbore (12a) located within a subterranean formation; a second lateral wellbore extending from the first wellbore (12c); a third lateral wellbore (12b) extending from the first wellbore; and a completion string positioned within the first wellbore and above a junction between the first wellbore and the third lateral wellbore (see figure 13), the completion string including (see the rejection of claim 1): a first tubing string, the first tubing string defining a first fluid path operable to receive a first fluid obtained from a first wellbore; a second tubing string positioned about the first tubing string, the first tubing string and the second tubing string creating an inner annulus that defines a second fluid path operable to receive a second fluid obtained from a second lateral wellbore; and a third tubing string positioned about the second tubing string, the second tubing string and the third tubing string defining an outer annulus that defines a third fluid path operable to receive a third fluid obtained from a third lateral wellbore.  Steele does not disclose the third lateral wellbore uphole of the second lateral wellbore.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have tried the flow annular spaces shown with the lowermost lateral wellbore (12b) on the middle lateral wellbore (12c), thus making the third lateral wellbore uphole the second, as there are a finite number of solutions, 12b above or below 12c, and one of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Further with respect to claim 31, Steele disclose producing the first fluid through the first tubing string, the second fluid through the second tubing string and the third string through the third tubing string (see figure 13).
With respect to claims 17 and 32, Steele disclose further including a first flow control device (shown in tubing 30 between the laterals 12c and 12b) associated with the first fluid path and configured to regulate the first fluid, a second flow control device (90e) associated with the second fluid path and configured to regulate the second fluid, and a third flow control device (90g) associated with the third fluid path and configured to regulate the third fluid.
	With respect to claim 18, Steele disclose wherein the first flow control device has a first inside diameter (see figure 13), the second flow control device has a second inside diameter greater than the first inside diameter (see figure 13 wherein 90e has a bigger inner diameter than the flow control device inside tubing 30), and the third flow control device has a third inside diameter greater than the second inside diameter (see figure 13, wherein 90g has a bigger inner diameter than 90e).
	With respect to claim 19, Steele as modified disclose wherein the second flow control device (90e) is positioned between the first flow control device and the third flow control device (90g).
	With respect to claim 20, Steele as modified disclose wherein the third flow control device is positioned uphole of the second flow control device (wherein 90g would be above the other flow control devices in the modified combination of claim 16).
With respect to claim 26, Steele does not disclose the spacing between flow control devices, although they are spaced apart.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a spacing no greater than 20 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233. 
With respect to claim 27, Steele disclose operational devices 102 to control fluid flow which include sensors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have associated the sensors with the each of the flow control devices in order to control the flow through the devices.  
With respect to claim 30, Steele disclose wherein the first tubing string, the second tubing string and the third tubing string are concentric tubing strings (see figure 13).

7.	Claim(s) 6, 7, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Koot et al. (US 2003/0066649).
With respect to claims 6, 7, 21, and 22, Steele disclose flow control devices, but does not state they are remotely controllable interval control valves (ICV).  Koot et al. disclose using interval control valve 40, which can be manual or automatic to allow selective communication between a zone and a production tubing (see paragraph 24).  As both Koot et al. and Steele disclose flow control devices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flow control device for an ICV (remotely or manually controllable) for the predictable result of controlling flow into the production tubing.  

8.	Claim(s) 8, 9, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Fripp et al. (USP 8,776,899).
With respect to claims 8 and 23, Steele does not disclose the control device is a fixed fluid restrictor.  Fripp et al. disclose known equivalent flow control devices include fixed fluid restrictors (see column 17 lines 46-65).  As both Steele and Fripp et al. disclose flow control devices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one for the other for the predictable result of controlling flow into the production tubing. 
With respect to claims 9 and 24, Steele does not disclose the control device is a autonomous flow control device.  Fripp et al. disclose known equivalent flow control devices include autonomous flow control devices (see column 17 lines 46-65).  As both Steele and Fripp et al. disclose flow control devices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one for the other for the predictable result of controlling flow into the production tubing. 

Allowable Subject Matter
9.	Claims 10, 13, 14, 25, 28, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tips et al. (US 2014/0083683) disclose a completion assembly and method for use thereof.  Gardes (USP 6,923,275 and USP 7,243,738) disclose multi seam coal bed/methane dewatering and depressurizing production system.  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicole Coy/Primary Examiner, Art Unit 3672